Exhibit 10.1








PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)


This Purchase and Sale Agreement (this “Agreement”) is entered into effective as
of October 3, 2017 (the “Effective Date”), by TI INVESTORS OF COLUMBUS LLC, a
Wisconsin limited liability company, as Seller (“Seller”), and VEREIT
ACQUISITIONS, LLC, a Delaware limited liability company, as Buyer (“Buyer”).
RECITALS
A. Buyer desires to purchase the Property (as defined below) from Seller and
Seller desires to sell the Property to Buyer, all as more particularly set forth
in this Agreement. The Property is leased to Actuant Corporation, a Wisconsin
corporation (“Tenant”), pursuant to an Industrial Building Lease dated December
18, 2012 (including any amendments or supplements and any guaranties, security
deposits, or other security relating thereto, the “Lease”).
B. In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and, collectively, the “Parties”) agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.
Property:
Fee title to certain real property located at 199 Gateway Court, Columbus,
Wisconsin, as legally described on Exhibit A attached hereto (the “Land”),
together with the building thereon containing approximately 169,660 square feet
(the “Building”) and including the related property and rights described in this
Agreement.

Purchase Price:    $16,500,000 (the “Purchase Price”).
Deposit:
$250,000 (such amount, together with all interest earned or accrued thereon, the
“Deposit”).

Study Period:
Thirty (30) days.

Closing Date:
Fifteen (15) days after expiration of the Study Period.

Escrow Agent:
First American Title Insurance Company,

National Commercial Services (“Escrow Agent”)
2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Brandon Grajewski
Tel: (602) 567-8145
Fax: (602) 567-8101
Email: bgrajewski@firstam.com







--------------------------------------------------------------------------------




In conjunction with:
Local Title Agent:    Wisconsin Title Service Company
1716 Paramount Drive
Waukesha, Wisconsin 53186
Attention: Mark Ciborowski
Tel: (262) 542-1700
Fax: (262) 542-3080
Email: mciborowski@wititle.com


Notices Addresses for the Parties:


If to Seller:
TI Investors of Columbus LLC

c/o Zilber Ltd.    
710 North Plankinton Avenue
Milwaukee, Wisconsin 53203
Attn: Thomas Bernacchi
Tel: (414) 274-2637
Fax: (414) 274-2744
Email: tom.bernacchi@zilber.com


with a copy to:
Zilber Ltd.

710 North Plankinton Avenue, Suite 1200
Milwaukee, Wisconsin 53203
Attn: James B. Young, Senior Vice President
Tel: (414) 274-2421
Fax: (414) 274-2710
Email: jim.young@zilber.com


If to Buyer:    VEREIT Acquisitions, LLC
c/o VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attn: Daniel T. Haug, Esq.
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: DHaug@VEREIT.com


with a copy to:    VEREIT Acquisitions, LLC
c/o VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attn: Tambre Ruud, Senior Paralegal
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: TRuud@VEREIT.com




    
- 2 -    



--------------------------------------------------------------------------------




Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:
Name: Thomas G. Bernacchi
Tel: (414) 274-2637
Email: tom.bernacchi@zilber.com


[Remainder of page intentionally left blank]




    
- 3 -    



--------------------------------------------------------------------------------




1.PURCHASE AND SALE OF PROPERTY. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Property upon and subject to the terms and
conditions of this Agreement. As used in this Agreement:
(a)“Real Property” means and includes (i) the Land, the Building, and all other
buildings, improvements, building systems and fixtures located upon the Land;
(ii) all tenements, hereditaments, easements and appurtenances pertaining to the
Land or the Building; and (iii) all mineral, water, irrigation and other
property rights of Seller, if any, running with or otherwise pertaining to the
Land; and
(b)“Property” means and includes (i) the Real Property; (ii) the Lease; (iii)
all of Seller’s interest, if any, in and to any equipment, machinery, furniture,
furnishings and other tangible personal property located upon or used in
connection with the Real Property (the “Personalty”); and (iv) all of Seller’s
interest in and to the following affecting or relating to the Property: (1) all
warranties and guaranties (the “Warranties”); (2) all development rights,
utility capacities, approvals, permits and licenses (the “Permits”); (3) all
surveys, engineering reports, environmental reports, plans, drawings,
specifications, construction contracts, subcontracts, architectural and
engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
“Property Documents”); and (4) all contractual rights, trade names, trademarks,
intellectual property and other intangibles (the “Intangibles”).
2.PURCHASE PRICE. The Purchase Price will be paid by Buyer as follows, in cash
or other immediately available funds:
(a)    the Deposit will be deposited in escrow by wire transfer with Escrow
Agent not later than three (3) business days following the receipt by Escrow
Agent of a fully-executed original of this Agreement; and
(b)    the balance of the Purchase Price, as may be increased or decreased to
account for any prorations, credits, or other adjustments required by this
Agreement, will be deposited in escrow by wire transfer with the Escrow Agent on
or before the close of escrow (the “Closing”).
The “Opening of Escrow” means the receipt, countersignature and distribution by
Escrow Agent of a fully-executed original of this Agreement, together with the
receipt by Escrow Agent of the Deposit. Seller and Buyer agree to the escrow
instructions attached hereto as Exhibit F and incorporated herein (the “Escrow
Instructions”).
3.DISPOSITION OF DEPOSIT. Seller and Buyer instruct Escrow Agent to place the
Deposit in a federally insured interest-bearing account. The Deposit will be
applied as follows: (a) if Buyer terminates this Agreement in any situation
where Buyer is permitted or deemed to do so under this Agreement (which
permitted terminations shall include without limitation a termination by Buyer
for any failure of a condition precedent under Section 13 below or for an
uncured default by Seller as provided in Section 21(a) below), the Deposit will
be paid immediately to Buyer, and neither of the Parties will have any further
liability or obligation under this Agreement, except with respect to any
obligations which are expressly stated in this Agreement to survive a
termination prior to Closing (the “Surviving Obligations”); (b) if Seller
terminates this Agreement as the result of an uncured default by Buyer as
provided in Section 21(b) below, the Deposit will be paid to Seller, and neither
of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations; and (c) if Closing occurs, the
Deposit will be credited to Buyer, applied against the Purchase Price and paid
to Seller at Closing.


    
- 4 -    



--------------------------------------------------------------------------------




4.DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller has delivered to Buyer via
the on-line file sharing of the Broker (hereinafter defined) on or before the
Effective Date, at no cost to the Buyer, the information in the Seller’s
possession or control relating to the Property described on Schedule 1 attached
to this Agreement (collectively, “Seller’s Diligence Materials”). If Seller
obtains new or updated information regarding the Seller’s Diligence Materials or
any material adverse information relating to the Property prior to Closing,
Seller will immediately notify Buyer of such fact and will promptly deliver all
such supplemental information to Buyer. Seller designates the contact person(s)
so named in the Summary of Terms above as the representative of Seller through
which Buyer may schedule any physical inspections of the Property (“Seller’s
Diligence Contact”).
5.BUYER’S STUDY PERIOD.
(a)Buyer will have until 11:59 p.m. Mountain Standard Time (MST) on the later of
(i) the thirtieth (30th) day after the later of (A) September 15, 2017, or (B)
receipt by Buyer of all of Seller’s Diligence Materials which occurred on or
before the Effective Date, or (ii) the tenth (10th) day after Buyer’s receipt of
the Survey (as hereinafter defined) (such period, the “Study Period”), within
which to conduct and approve any investigations, studies or tests desired by
Buyer, in Buyer’s sole discretion, to determine the feasibility of acquiring the
Property (collectively, “Buyer’s Diligence”).
(b)Seller grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon the Property, at any reasonable time or times prior to
Closing, to conduct Buyer’s Diligence. Buyer will notify Seller’s Diligence
Contact prior to any entry and will not unreasonably interfere with or disrupt
Tenant’s business operations at the Property. Seller’s Diligence Contact or his
designee shall have the right to be present during the Buyer’s Diligence on the
Property. Buyer will indemnify, defend and hold Seller harmless from and against
any damage, injury, claim or lien caused by the activities of Buyer or its
agents on the Property, except that Buyer will have no obligation to indemnify
Seller as a result of the discovery or presence of any pre-existing conditions,
including any hazardous materials. Buyer will also maintain commercial general
liability insurance with limits of at least $1,000,000 per occurrence and
$2,000,000 aggregate and workers compensation insurance and will provide a
certificate of insurance evidencing the same to Seller prior to entering upon
the Property. The foregoing indemnity and insurance obligations of Buyer shall
survive any termination of this Agreement.
(c)If, at any time prior to the expiration of the Study Period, Buyer elects in
its sole discretion not to proceed to acquire the Property, Buyer may terminate
this Agreement by giving written notice of termination to Seller and Escrow
Agent. Buyer may expressly waive this termination right at any time prior to the
end of the Study Period by giving written notice of such waiver to Seller and
Escrow Agent, and the Study Period shall be deemed to end upon Buyer’s giving of
such a waiver notice. Unless Buyer has given written notice to Seller and Escrow
Agent expressly stating that Buyer elects to waive this termination right and
proceed with the acquisition of the Property, then upon the expiration of the
Study Period Buyer shall be deemed to have terminated this Agreement. Upon any
termination or deemed termination pursuant to this Section 5(c), the Deposit
will immediately be paid by Escrow Agent to Buyer, and neither of the Parties
will have any further liability or obligation under this Agreement except for
any Surviving Obligations. If this Agreement is not so terminated, then except
as otherwise provided in this Agreement the Deposit will become non-refundable
to Buyer, and this Agreement will continue in full force and effect. If this
Agreement is terminated pursuant to Section 5.(c), Buyer shall promptly return
all Seller’s Diligence Materials to Seller without retaining copies of same,
except for one (1) copy which may be retained solely for compliance with any
governmental regulation, if any.


    
- 5 -    



--------------------------------------------------------------------------------




(d)The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement, including without
limitation the Surviving Obligations, constitute sufficient consideration for
each Party to create a legally binding agreement notwithstanding that Buyer may
freely terminate this Agreement and receive a return of the Deposit at any time
prior to the end of the Study Period.
6.TITLE AND SURVEY REVIEW.
(a)Within three (3) business days after the Effective Date, Local Title Agent
will deliver to Buyer and Seller a current title commitment (as may be updated,
the “Commitment”) for the issuance to Buyer of an ALTA extended coverage owner’s
policy of title insurance on the Property (the “Owner’s Policy”), together with
complete, legible copies of all requirement and exception documents referenced
in such Commitment.
(b)Promptly after the Effective Date, Buyer will cause a licensed surveyor to
complete and deliver to Escrow Agent, Local Title Agent, Seller and Buyer a
current, certified ALTA As-Built survey of the Property (the “Survey”).
(c)Buyer will, by giving written notice (the “Title Notice”) to Seller, Escrow
Agent and Local Title Agent prior to the expiration of the Study Period, either
(i) approve the condition of title, or (ii) identify any matters set forth in
the Commitment or the Survey to which Buyer objects (collectively, the
“Objectionable Matters”). If no Title Notice is given by Buyer to Seller before
the end of the Study Period, then Buyer shall be deemed to have disapproved of
the condition of title and elected to terminate this Agreement. Upon any
termination pursuant to this Section 6(c), the Deposit will immediately be paid
by Escrow Agent to Buyer, and neither of the Parties will have any further
liability or obligation under this Agreement except for any Surviving
Obligations.
(d)If Buyer’s Title Notice identifies any Objectionable Matters, Seller will
notify Buyer in writing (“Seller’s Title Response”) within five (5) business
days after receiving the Title Notice whether Seller will cure those
Objectionable Matters prior to the Closing Date in the manner requested by
Buyer. If Seller does not agree to cure all the Objectionable Matters, then
Buyer may elect, by giving written notice to Seller and Escrow Agent within five
(5) business days after receiving Seller’s Title Response, to either (i) proceed
with the acquisition of the Property notwithstanding the Objectionable Matters
which Seller has not agreed to cure, or (ii) terminate this Agreement and
receive a return of the Deposit as provided in Section 6(c).
(e)If the Commitment is amended to include new exceptions or requirements after
Buyer’s delivery of the Title Notice, Buyer will have five (5) business days
after Buyer’s receipt of the amended Commitment (and copies of any documents
identified in the new exceptions or new requirements) within which to review
and, if desired, object in writing to such new matters as Objectionable Matters.
If Buyer so objects, the procedures and timelines set forth above will apply to
govern any such objection, Seller’s response thereto and Buyer’s rights
thereafter.
(f)Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over) all mechanics’ and contractors’ liens
encumbering the Property as a result of work performed by or on behalf of
Seller; (ii) pay in full all past due ad valorem taxes and assessments of any
kind constituting a lien against the Property; and (iii) cause to be released
all loan security documents which encumber the Property and any other monetary
lien or encumbrance caused or created by Seller against the Property.
7.intentionally deleted.


    
- 6 -    



--------------------------------------------------------------------------------




8.CLOSE OF ESCROW. The Closing will occur on or before 5:00 p.m. MST on the
fifteenth (15th) day after the expiration of the Study Period or on such earlier
date as Buyer may elect by giving written notice to Seller and Escrow Agent (the
“Closing Date”). At Closing, the funds and documents deposited into escrow will
be appropriately disbursed and distributed by Escrow Agent, and Seller will
deliver possession of the Property to Buyer, all as required by and specified
under this Agreement.
9.The Transfer Documents.
(a)The Real Property will be conveyed by a special warranty deed in
substantially the form attached hereto as Exhibit B (the “Deed”). The
Personalty, if any, will be conveyed by a quitclaim bill of sale in
substantially the form attached as Exhibit C (the “Bill of Sale”). The Lease
will be assigned by an assignment and assumption of lease in substantially the
form attached as Exhibit D (the “Assignment of Lease”). The Permits, Warranties,
Property Documents and Intangibles will be assigned by an assignment agreement
in substantially the form attached as Exhibit E (the “Assignment Agreement” and
collectively with the Deed, Bill of Sale, and Assignment of Lease, the “Closing
Documents”). The Parties will supplement the foregoing with such additional
documents, if any, as may reasonably be required to properly convey specific
items of the Property. If the transfer of any Warranties requires the approval
of the applicable warrantor or the satisfaction of any other conditions to such
transfer, Seller will obtain such approvals and satisfy all such conditions by
the Closing Date. The Deed, Bill of Sale, Assignment of Lease, Assignment
Agreement, and the other closing documents required under this Agreement or
otherwise delivered by the Parties at Closing are collectively referred to as
the “Transfer Documents”. Seller and Buyer will deposit duly executed and (as
appropriate) acknowledged originals of each of the Transfer Documents with
Escrow Agent not later than one (1) business day prior to the Closing Date.
(b)If Buyer gives Seller notice within ten (10) days after the Opening of Escrow
that Buyer desires to obtain a subordination, non-disturbance and attornment
agreement ("SNDA") from Tenant, Seller will request (pursuant to the applicable
provisions of the Lease, if any) and use commercially reasonable efforts to
obtain a SNDA from Tenant, either on the form specified in the Lease or, if
none, on Buyer’s preferred form delivered to Seller with Buyer’s request notice;
provided, that unless Tenant is required by the terms of the Lease to deliver a
SNDA, the receipt of the SNDA by Buyer will not be a condition to Closing.
10.ESTOPPEL CERTIFICATE. Seller will deliver to Buyer, not later than five (5)
days prior to the Closing Date, an original estoppel certificate, in form and
substance reasonably acceptable to Buyer, which (a) is dated not more than
thirty (30) days prior to the Closing Date; (b) is executed by Tenant; (c) is
addressed to (i) Buyer; (ii) Cole ID Columbus WI, LLC (“Assignee”); (iii) any
proposed lender identified by Buyer (“Lender”); and (iv) their respective
successors and assigns; (d) verifies the basic facts of the Lease (term, rental,
expiration date, any options, etc.) and contains no assertions adverse to the
landlord or contrary to the provisions of the Lease; (e) confirms that there are
no defaults by the landlord under the Lease, no unperformed or “punchlist”
construction items, no unpaid tenant improvement allowances, inducements, or
leasing commissions, and no other due but unperformed obligations of the
landlord; and (f) if Tenant’s obligations under the Lease have been guaranteed
by another person or entity, also covers such guaranty and is signed by such
guarantor(s). If the Lease does not include a form of tenant estoppel, Buyer
will provide Seller with Buyer’s preferred estoppel form and Seller will
request, and use commercially reasonable efforts to obtain, the estoppel from
Tenant upon such form. Seller will request the estoppel certificate prior to the
expiration of the Study Period.


    
- 7 -    



--------------------------------------------------------------------------------




11.Closing Costs. Seller will pay (a) the cost of a standard coverage Owner’s
Policy, any related search or exam fees, and any endorsements required for
Seller’s cure of any Objectionable Matters; (b) the costs of releasing all
liens, judgments, and other encumbrances that are to be released and of
recording such releases; (c) one-half the fees and costs due Escrow Agent for
its services; (d) any transfer taxes, documentary taxes, recording charges, and
other such fees or charges typically associated with the sale and conveyance of
the Property; and (e) all other costs to be paid by Seller under this Agreement.
Buyer will pay (i) any additional cost for a lender’s title policy, if required
by Buyer, and the cost of adding extended coverage to the Owner’ Policy; (ii)
the cost of the Survey; (iii) one-half the fees and costs due Escrow Agent for
its services; (iv) any fees and costs due Local Title Agent for its services;
and (v) all other costs to be paid by Buyer under this Agreement. Except as
otherwise provided in this Agreement, Seller and Buyer will each be solely
responsible for and bear all of their own expenses, including without limitation
any expenses of legal counsel, accountants, and other advisors incurred at any
time in connection with pursuing or consummating the transactions contemplated
hereby. Any other closing costs not specifically designated as the
responsibility of either Party in this Agreement will be paid by Seller and
Buyer according to the usual and customary allocation of the same by Escrow
Agent for the Property’s locale. Seller agrees that all closing costs and
charges payable by Seller may be deducted from Seller’s proceeds otherwise
payable to Seller at Closing. Buyer will deposit with Escrow Agent sufficient
cash to pay all of Buyer’s closing costs and charges.
12.PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement setting forth the Purchase Price and all closing credits,
prorations, charges, costs and adjustments contemplated by this Agreement. All
prorations will be calculated as of the Closing Date by Escrow Agent, based upon
the latest available information, with income and expense for the Closing Date
being allocated to Buyer. Buyer will receive a credit for any rent paid or
payable by Tenant for the period beginning with and including the Closing Date
through and including the last day of the month in which Closing occurs. All
other credits and charges to Buyer and Seller will be similarly prorated as of
the Closing Date. Real estate taxes and assessments, if not the sole
responsibility of Tenant under the Lease, will be prorated on an accrual basis
and, if actual amounts are not available, will be based upon the current
valuation and latest available tax rates or assessments. All pre-paid or abated
rents or deposit amounts (including any tax or expense escrows and any security
deposits) held by Seller under the Lease, if any, will be paid to Buyer in the
form of a credit against the Purchase Price. Seller will timely perform any tax
or expense reconciliations that may be required under the Lease to the extent
applicable to Seller’s period of ownership. If after Closing either Party
receives any rents or other amounts that properly belong to the other Party
based upon the Closing prorations, such amounts will be immediately remitted to
such other Party.
(b)    If after Closing either Party discovers any errors, or receives
additional information, indicating that the prorations were inaccurate, such
Party will promptly notify the other and the Parties will correctly re-prorate
the amounts in question. No such correction will be required later than twelve
(12) months after the Closing Date unless prior to such date the Party seeking
the correction has given a written notice to the other Party specifying the
nature and basis for such correction; provided, however, that if a correction is
sought because current tax or assessment bills for the Property were not
available as of Closing, the correction period with respect to the closing
proration of such taxes or assessments will if needed continue beyond such
12-month period until thirty (30) days after Buyer’s receipt of the applicable
bills. In the event of any re-proration under this Section, the Party owing
funds will within thirty (30) days after determination


    
- 8 -    



--------------------------------------------------------------------------------




remit to the other Party the amount shown to be due. The provisions of this
Section 12 shall survive Closing.
13.BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligations to close escrow and complete
the purchase of the Property under this Agreement are expressly subject to the
following:
(a)Seller’s deposit with Escrow Agent, for delivery to Buyer at Closing, of the
executed original Transfer Documents;
(b)Seller’s delivery to Buyer of the estoppel certificate as provided in Section
10 above;
(c)Seller’s representations and warranties being true and correct, and Seller
not being in breach or default of any obligation of Seller under this Agreement;
(d)Seller’s deposit with Escrow Agent of (i) Escrow Agent’s customary form of
“Owner’s Affidavit” and (ii) such additional affidavits, undertakings or other
documents as may be reasonably required by Escrow Agent to allow for the
deletion of any mechanics’ lien exceptions and other standard exceptions from
the Owner’s Policy;
(e)Escrow Agent’s irrevocable commitment to issue the Owner’s Policy in the
amount of the Purchase Price in the form approved by Buyer pursuant to the terms
of Section 6;
(f)Seller’s deposit with Escrow Agent of a letter from Seller to Tenant,
complying with the notice requirements of the Lease and in form reasonably
satisfactory to Buyer, directing that future rent under the Lease be paid to
Buyer;
(g)Seller’s delivery to Buyer at Closing of the original, fully-executed Lease
(to the extent in the possession of Seller or Seller’s agents) and, if Seller is
not the original landlord under the Lease, all assignments necessary to
establish that Seller is the successor-in-interest to the landlord’s rights
under the Lease; and
(h)Seller’s delivery to Buyer of all Warranties, Permits, and Property
Documents, if any, in the possession of Seller (including without limitation any
warranties covering the roof or any other part of the Building); any Intangibles
capable of physical delivery; and any non-proprietary leasing and property
manuals, files and records applicable to or useful in connection with the
continued operation, leasing and maintenance of the Property.
Seller will use commercially reasonable efforts to satisfy those conditions that
require Seller’s action or are otherwise within Seller’s control. If the
foregoing conditions have not been satisfied by the scheduled Closing Date, then
Buyer will have the right, at Buyer’s sole option and without limiting any other
right or remedy of Buyer, to extend Closing for such amount of time as Buyer
deems reasonably necessary to allow Seller to satisfy such conditions, by giving
written notice of such extension to Seller and Escrow Agent.
14.NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent prior to Closing
a sworn affidavit (the “Non-Foreign Affidavit”) properly containing such
information as is required by Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the “Tax Code”). If Seller does not timely furnish the
Non-Foreign Affidavit, Buyer may withhold (or direct Escrow Agent to withhold)
from the Purchase Price the amount required to be so withheld pursuant to
Section 1445(a) of the Tax Code, and such withheld funds will be deposited with
the Internal Revenue Service as required by such Section 1445(a) and the
regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.


    
- 9 -    



--------------------------------------------------------------------------------




15.BROKER’S COMMISSION. The Parties warrant to one another that they have not
dealt with any finder, broker or realtor in connection with this Agreement,
except Michael Caprile of CBRE (the “Broker(s)”). Seller is responsible for
payment of all commissions relating to this transaction to the Broker(s), and
all commissions due will be paid at Closing. If any person (including the
Broker(s)) asserts a claim to any other finder’s fee, brokerage commission or
similar compensation in connection with this Agreement, the Party under whom the
finder or broker is claiming will indemnify, defend and hold harmless the other
Party from and against any such claim and all costs, expenses and liabilities
incurred in defending against such claim, including without limitation
reasonable attorneys’ fees and court costs. The provisions of this Section shall
survive Closing or any earlier termination of this Agreement.
16.AS-IS CONVEYANCE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT
AND THE CLOSING DOCUMENTS, BUYER WARRANTS AND ACKNOWLEDGES TO AND AGREES WITH
SELLER THAT BUYER IS PURCHASING THE PROPERTY IN ITS "AS-IS, WHERE IS" CONDITION
"WITH ALL FAULTS" AND DEFECTS AS OF THE CLOSING AND SPECIFICALLY AND EXPRESSLY
WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR
IMPLIED, AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLER. EXCEPT AS SPECIFICALLY SET FORTH HEREIN AND IN THE
CLOSING DOCUMENTS, SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR
REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING
(A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTY; (B) THE SUITABILITY
OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT
THEREON; (C) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY; (D) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (E) THE MANNER OR QUALITY OF
THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY; (F) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY; (G) THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, ON, UNDER, OR ADJACENT TO THE
PROPERTY OR ANY OTHER ENVIRONMENTAL MATTER OR PHYSICAL CONDITION OF THE
PROPERTY, OR (H) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY. BUYER
ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT
SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF
SUCH INFORMATION. EXCEPT THE SELLER’S DILIGENCE MATERIALS, SELLER IS NOT LIABLE
OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.
17.RISK OF LOSS. Seller shall bear all risk of loss resulting from or related to
damage of or to the Property or any part thereof which may occur prior to
Closing (a “Casualty”). Seller shall also bear all risk of loss resulting from
or related to a taking or condemnation of the Property or any part thereof if,
prior to Closing, written notice of a proposed condemnation or taking is
received, a condemnation proceeding is commenced, a condemnation proceeding is
concluded, or all or any part of the Property is conveyed in lieu of
condemnation (any such taking or


    
- 10 -    



--------------------------------------------------------------------------------




condemnation event being a “Condemnation”). If a Casualty or Condemnation
occurs, Seller will immediately give written notice of such event to Buyer.
Buyer may, at Buyer’s sole option by giving written notice to Seller and Escrow
Agent within thirty (30) days after receiving such notice from Seller, terminate
this Agreement, in which event the Deposit will immediately be paid by Escrow
Agent to Buyer, and neither of the Parties will have any further liability or
obligation under this Agreement except for any Surviving Obligations. If
necessary, the Closing Date will be extended to allow Buyer such thirty-day
period. If any Casualty or Condemnation occurs which does not result in a
termination of this Agreement, Seller will, at Closing and as a condition
precedent thereto, pay Buyer or credit Buyer against the Purchase Price the
amount of any insurance or condemnation proceeds attributable to such event, or
assign to Buyer, as of the Closing Date and in a form acceptable to Buyer, all
rights or claims to the same, and (if a Casualty) credit to Buyer an amount
equal to any deductible or other loss amounts which are not covered under
Seller’s insurance policy(ies) applicable to the Property.
18.SELLER’S REPRESENTATIONS AND WARRANTIES.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that:
(i)Seller is the fee title owner of the Real Property and has full power and
authority to execute, deliver and perform under this Agreement and the Transfer
Documents, and no consent of any third party is required for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(ii)there are no actions or proceedings pending or, to Seller’s knowledge,
threatened against Seller which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(iii)the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach of or default under any
other agreement, law or court order under which Seller is a party or may be
bound;
(iv)there are no unrecorded leases (other than the Lease), liens or encumbrances
which may affect title to the Property; any existing financing secured by the
Property or any part thereof will be satisfied and discharged in full at or
prior to Closing and any liens or encumbrances relating thereto will be
terminated and released of record at or prior to Closing; and Seller does not
have any defeasance, lender approval or prepayment obligations with respect to
any existing financing which will delay the Closing;
(v)to Seller’s knowledge (1) no notice of violation has been issued with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction; (2) there is no impending or
contemplated Condemnation affecting the Property; (3) there are no intended
public improvements which will or could result in any charges being assessed
against the Property or which will result in a lien upon the Property; and (4)
there are no proceedings pending for the increase of the assessed valuation of
the Property;
(vi)there are no suits or claims pending or, to Seller’s knowledge, threatened
with respect to or in any manner affecting the Property or the Lease, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims;
(vii)Seller has not taken any action to change the present use or zoning of or
other entitlements or land-use permissions or restrictions upon the Property,
and to Seller’s knowledge there are no such proceedings pending;


    
- 11 -    



--------------------------------------------------------------------------------




(viii)except as may be detailed in any environmental documents included in
Seller’s Diligence Materials, Seller has no actual knowledge that there exists
or has existed, and neither Seller nor its affiliates have caused, any
generation, production, location, transportation, storage, treatment, discharge,
disposal, release or threatened release upon, under or about the Property of any
Hazardous Materials. “Hazardous Materials” means any flammables, explosives,
radioactive materials, hazardous wastes, hazardous and toxic substances or
related materials, asbestos or any material containing asbestos (including,
without limitation, vinyl asbestos tile), or any other substance or material
defined as a “hazardous substance” by any federal, state, or local environmental
law, ordinance, rule or regulation including, without limitation, the Federal
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, the Federal Hazardous Materials Transportation Act, as amended, the
Federal Resource Conservation and Recovery Act, as amended, and the rules and
regulations adopted and promulgated pursuant to each of the foregoing;
(ix)Seller has not entered into and will not enter into, and there is not
existing, any other agreement, written or oral, under which Seller is or could
become obligated to sell the Property or any portion thereof to a third party,
and there is no right of first refusal or first offer in favor of the Tenant in
the Lease or in any other document or agreement with the Tenant;
(x)all amounts due and payable by Seller under any applicable reciprocal
easement agreement or declaration of covenants, conditions and/or restrictions
affecting the Property (the “REAs”) have been paid in full and no default of
Seller exists under any of the REAs and, to Seller’s knowledge after due
inquiry, no default of any other party exists under any of the REAs;
(xi)no default of Seller exists under the Lease; Seller has sent no written
notice of default to Tenant and, to Seller’s knowledge, no default of Tenant
exists under the Lease; Seller has not received any notice or correspondence
from Tenant or Tenant’s agents indicating (nor is Seller otherwise aware of) any
desire, willingness or intent of Tenant to vacate all or any portion of the
Property or amend, modify, assign, sublease or terminate the Lease; and Seller
has not received any notice or correspondence from or on behalf of Tenant
requesting the consent of Seller to any of the foregoing;
(xii)all brokerage commissions and other compensation and fees payable by reason
of the Lease (including, without limitation, any renewals or expansions) have
been fully paid, and no exclusive or continuing leasing or brokerage agreements
exist as to any part of the Property;
(xiii)the annual rent under the Lease is $992,325.51 at the rental rate in
effect as of the Effective Date; and Tenant is not entitled to any unpaid
improvement allowances, free rent periods or rental abatements, concessions or
other inducements;
(xiv)all amounts presently due and payable, and all obligations presently
performable, by Seller with respect to the Property have been paid and performed
in full and no default of Seller exists with respect to the Property;
(xv)Seller has not withheld any information within its possession or of which it
is actually aware regarding the Property that would reasonably be considered by
an experienced purchaser to be material to that purchaser’s decision to acquire
the Property; and
(xvi)Seller does not own any personal property located on or held with reference
to the Property. Further, Seller does not hold any transferable contracts or
agreements relating to the upkeep, repair, maintenance, management or operation
of Property.


    
- 12 -    



--------------------------------------------------------------------------------




(xvii)if prior to Closing Seller receives notice or knowledge of any additional
material information regarding any of the matters set forth in this Section 18,
or if Seller receives notice or otherwise becomes aware of any material change
in any matter or condition with respect to or affecting Tenant or the Property,
Seller will immediately give written notice to Buyer of the same.
(b)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion:
(i)    Seller will cause the Tenant to pay in full accordance with the Lease
prior to the Closing Date all general real estate taxes and assessments due with
respect to the Property up to the Closing Date;
(ii)    Seller will not execute or enter into any lease with respect to the
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under the Lease;
(iii)    Seller will, or as applicable will cause Tenant to, (1) continue to
operate the Property as heretofore operated; (2) maintain the Property in its
current condition and perform routine and required maintenance and replacements;
(3) comply with all governmental requirements applicable to the Property and
with the terms, covenants and conditions of the Lease; (4) not, by voluntary or
intentional act or omission, cause or create any easements, encumbrances, or
liens to arise or to be imposed upon the Property or to allow any amendment or
modification to any existing easements or encumbrances;
(iv)    Seller will not provide a copy of, nor disclose any of the terms of,
this Agreement to any appraiser, and Seller will instruct any Brokers not to
provide a copy of, nor disclose any of the terms of, this Agreement to any
appraiser; and
(v)    Seller will request and reasonably cooperate to obtain estoppel
certificates, addressed to Buyer, Lender and their successors and assigns, from
all other parties to any applicable reciprocal easement agreement, declaration
of covenants, conditions and restrictions, or similar agreement relating to the
Property.
All representations and warranties made in this Section 18 by Seller shall
survive Closing for a period of nine (9) months. Seller will indemnify and hold
Buyer harmless from and against any claims, loss, damage, liability and expense,
including without limitation reasonable attorneys’ fees and court costs, which
Buyer may incur by reason of any misrepresentation by Seller or any breach of
any of Seller’s representations and warranties, discovered or arising prior to
the expiration of such nine (9) month period. Seller’s indemnity and hold
harmless obligations shall survive Closing.
19.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Buyer to enter into this Agreement and perform Buyer’s obligations
hereunder;
(b)    there are no actions or proceedings pending or, to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and


    
- 13 -    



--------------------------------------------------------------------------------




(d)    if Buyer receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 19 prior to Closing,
Buyer will immediately give written notice to Seller of the same.
All representations and warranties made in this Section 19 by Buyer shall
survive Closing for a period of nine (9) months. Buyer will indemnify and hold
Seller harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Seller may incur by reason of any misrepresentation by Buyer or any
breach of any of Buyer’s representations and warranties, discovered or arising
prior to the expiration of such nine (9) month period. Buyer’s indemnity and
hold harmless obligations shall survive Closing.
20.ASSIGNMENT. This Agreement may not be assigned by either Seller or Buyer
without the prior written consent of the other Party, which consent will not be
unreasonably withheld. Notwithstanding the foregoing, Buyer may assign its
rights under this Agreement to Assignee or any other entity affiliated with,
controlled by, or under common control with Buyer without seeking or obtaining
Seller’s consent. Any such assignee will execute an instrument whereby such
assignee assumes the obligations of Buyer under this Agreement. No assignment by
Buyer shall release or otherwise relieve Buyer from any obligations hereunder;
provided, however, that if Closing occurs the assignor (but not the assignee)
shall thereupon be relieved of all the assignor’s obligations arising under this
Agreement before, on and after Closing.
21.DEFAULT; REMEDIES.
(a)If Seller materially breaches this Agreement and such breach is not cured
within five (5) days of receiving written notice from Buyer, Buyer may at
Buyer’s sole option either: (i) by written notice given to Seller and Escrow
Agent terminate this Agreement, in which event the Deposit will be paid
immediately by Escrow Agent to Buyer, Seller will promptly reimburse Buyer for
all of Buyer’s reasonable out-of-pocket and third-party expenses (including
without limitation reasonable attorneys’ fees) incurred in connection with the
Property, Buyer’s Diligence or this transaction, but not cumulatively in excess
of $50,000, and neither of the Parties will have any further liability or
obligation under this Agreement except for any Surviving Obligations; (ii)
extend the date scheduled for Closing for such period of time as Buyer deems
reasonably necessary to allow Seller to cure or remedy such breach (but without
prejudice to Buyer’s ability to thereafter invoke its other remedies hereunder
should Seller fail to timely cure such breach); or (iii) seek specific
performance against Seller, in which event the Closing Date will be
automatically extended as necessary for Buyer to prosecute such action.
Notwithstanding the foregoing, if specific performance is made unavailable as a
remedy to Buyer by Seller’s affirmative acts or intentional omissions, Buyer
will be entitled to pursue all rights and remedies available at law or in
equity.
(b)If Buyer breaches this Agreement and such breach is not cured within five (5)
days of receiving written notice from Seller, Seller may, as Seller’s sole and
exclusive remedy for such breach, by written notice given to Buyer and Escrow
Agent terminate this Agreement and receive the Deposit in accordance with
Section 3(b) above as Seller’s agreed and total liquidated damages, it being
acknowledged and agreed by the Parties that it would be difficult or impossible
to determine Seller’s exact damages, and the Deposit represents a reasonable
estimate of those damages. Upon such termination by Seller, neither of the
Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations. Seller waives any right to seek any other
remedies against Buyer, including any equitable or legal remedies.
(c)The provisions of this Section 21 shall not limit any rights or remedies
either Party may have after Closing with respect to those representations,
warranties, indemnities, or other


    
- 14 -    



--------------------------------------------------------------------------------




provisions of this Agreement that survive Closing, or under the Transfer
Documents or any other documents entered into at Closing pursuant to this
Agreement.
22.NOTICES. All notices under this Agreement must be sent either by (a) email or
telecopier, (b) a reputable national overnight courier service, (c) personal
delivery, or (d) registered or certified US mail, return receipt requested.
Notices from or signed by the legal counsel for a Party shall be equally
effective as a notice from such Party itself. The addresses to be used for
notices are those set forth in the Summary of Terms above, or such other
addresses as a Party may from time to time direct by notice given in accordance
with these requirements. If sent by email or telecopier, a notice shall be
deemed given when such email or telecopy is transmitted to the notice address or
number, and shall be deemed received on that same day unless given after 6:00
p.m. in the receiving location, in which case such receipt shall be the next
business day. If personally delivered, a notice shall be deemed given and
received upon such delivery. If sent by overnight courier service, a notice
shall be deemed given upon deposit with such courier and deemed received upon
actual receipt or refusal of delivery at the notice address. If sent by
registered or certified mail, a notice shall be deemed given and received on the
third business day after deposit into the US Mail.
23.ATTORNEYS’ FEES. Notwithstanding the provisions of Section 21 hereof to the
contrary, if there is any litigation or arbitration between the Parties to
determine or enforce any provisions or rights arising under this Agreement, the
unsuccessful Party in such proceeding will pay to the successful Party all costs
and expenses incurred by the successful Party in connection therewith, including
without limitation reasonable attorneys’ fees and court costs. The
determinations of which Party is the “successful Party” and the amount of such
fees, costs and expenses to be awarded to the successful Party shall be made by
the judge or arbitrator in such proceeding. The provisions of this Section shall
survive Closing or any earlier termination of this Agreement.
24.POST-CLOSING INDEMNITY. If Closing occurs, thereafter (a) Buyer will
indemnify, defend and hold harmless Seller, Seller’s affiliates, and their
employees, agents, successors and assigns, (collectively, the “Seller
Indemnified Parties”) for, from and against any and all demands, claims
(including without limitation causes of action in tort), legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including without limitation reasonable attorneys’
fees and costs), whether direct or indirect, known or unknown, foreseen or
unforeseen, relating to the Property (collectively, “Claims”) that are brought
by third parties against the Seller Indemnified Parties relating to any actual
or alleged events, acts or omissions occurring with respect to the Property from
and after Closing or with respect to which the claimed loss, damage or injury
occurred from and after Closing, but that were not caused (in whole or in part)
by any Seller Indemnified Party; and (b) Seller will indemnify, defend and hold
harmless Buyer, Buyer’s affiliates, and their employees, agents, successors and
assigns (collectively, the “Buyer Indemnified Parties”) for, from and against
any and all Claims that are brought by third parties against the Buyer
Indemnified Parties relating to any actual or alleged events, acts or omissions
occurring with respect to the Property prior to Closing or with respect to which
the claimed loss, damage or injury occurred prior to Closing, but that were not
caused (in whole or in part) by any Buyer Indemnified Party. The obligations in
this Section will not apply to any Claims which the Parties have expressly
agreed, elsewhere in this Agreement or in the Transfer Documents, will be
addressed, handled or allocated in a manner contrary to the foregoing general
provisions. The provisions of this Section will survive Closing.
25.TENANT AUDIT RIGHT. If Tenant has the right to inspect and audit any books,
records or other documents of the landlord under the Lease, Seller agrees to
retain such books,


    
- 15 -    



--------------------------------------------------------------------------------




records and other documents to enable Tenant to conduct a full and complete
audit thereof until the date that is six (6) months after the latest date that
Tenant could demand an inspection and/or audit thereof pursuant to the Lease.
Upon written request from Buyer, Seller will provide both Buyer and Tenant with
reasonable access to such books, records and other documents and otherwise
reasonably cooperate with both Buyer and Tenant with respect to such inspection
or audit by Tenant. If Tenant claims any right to a credit, refund or other
reimbursement as a result of such inspection or audit, Seller will indemnify,
defend and hold harmless the Buyer Indemnified Parties from and against any
Claims relating thereto or arising therefrom. The provisions of this Section
shall survive Closing.
26.1031 EXCHANGE. Each Party may structure its purchase or sale, as applicable,
as part of a like-kind exchange under Section 1031 of the Tax Code. Each Party
will if requested reasonably cooperate with the other (at no cost or liability
to the cooperating Party) in effectuating such a like-kind exchange, including
signing such documents as may reasonably and customarily be required to
accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the like-kind exchange structure
will pay all costs and expenses associated with effectuating such exchange.
27.MISCELLANEOUS. This Agreement constitutes a binding agreement between Seller
and Buyer for the sale and purchase of the Property subject to the terms set
forth in this Agreement. Subject to the limitations set forth in this Agreement,
this Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Property, and unless expressly stated otherwise all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
If Seller consists of more than one person or entity, the liability of each such
person or entity shall be joint and several. No waiver by Seller or Buyer of a
breach of any of the terms, covenants or conditions of this Agreement shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition contained herein. The headings of
this Agreement are for reference only and shall not limit or define the meaning
of any provision of this Agreement.
28.TIME OF ESSENCE. Time is of the essence of this Agreement. When used in this
Agreement, the term “business day” means any day which is not a Saturday, Sunday
or legal holiday. If this Agreement specifies that a time period expires or that
an action be taken on a date which is not a business day, such date shall be
deemed extended to the next succeeding day which is a business day, and any
successive time periods shall be deemed extended accordingly.
29.SEVERABILITY. If any one or more of the covenants, agreements, conditions,
provisions, or terms of this Agreement is, in any respect or to any extent (in
whole or in part), held to be invalid, illegal or unenforceable for any reason,
all remaining portions thereof which are not so held, and all other covenants,
agreements, conditions, provisions, and terms of this Agreement, will not be
affected by such holding, but will remain valid and in force to the fullest
extent permitted by law.


    
- 16 -    



--------------------------------------------------------------------------------




30.SURVIVAL. To the extent that the performance of any covenant or other
obligation of a Party in or pursuant to this Agreement or the Transfer Documents
is contemplated to occur or continue after the Closing, the same shall not merge
with the transfer of title to the Property, but shall remain in effect until
fulfilled (subject to any express limitation thereon set forth in this
Agreement).
31.APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in this Agreement any such consent or approval will not be
unreasonably withheld, conditioned or delayed. The Parties agree to promptly
execute such other documents and to perform such other acts as may be reasonably
necessary to carry out the purpose and intent of this Agreement.
32.GOVERNING LAW, JURISDICTION AND VENUE OVER DISPUTES. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State in which the Real Property is located. The parties hereto, including the
Escrow Agent, hereby agree that any dispute or claim arising under or with
respect to this Agreement that is not settled by personal negotiations or
mediation shall be resolved exclusively by the Circuit Court in and for Columbia
County, Wisconsin or by the Federal District Court for the Western District of
Wisconsin, and the parties hereby submit to said exclusive jurisdiction and
venue.
33.COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related documents
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Documents executed by the Parties but delivered by facsimile, “pdf”
or other electronic means will be accepted with the same effect as original
ink-signed “hard copy” versions (an “Executed Original”) of such documents,
provided that (a) if expressly requested by the other Party or Escrow Agent, a
Party will promptly also deliver one or more Executed Originals of any such
document; (b) all Transfer Documents which are to be recorded must be delivered
by the signing Party to Escrow Agent as Executed Originals; and (c) at least one
Executed Original of this Agreement must be provided by Seller to Escrow Agent,
which Escrow Agent will deliver to Buyer upon the Opening of Escrow.
34.INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules attached
to this Agreement are considered to be a part of this Agreement and are fully
incorporated herein by this reference to the same extent as though set forth at
length.
35.OFAC. Each Party represents and warrants to the other, and to Escrow Agent,
that (a) such Party is not knowingly acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or the Property is subject to seizure,
forfeiture or other such remedy or that this Agreement or the transactions
hereunder are or will be in violation of law. The provisions of this Section
shall survive Closing or any earlier termination of this Agreement.
36.SEC FILING INFORMATION. In order to enable Buyer to comply with certain
reporting requirements of the Securities and Exchange Commission (the “SEC”),
including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller agrees to
provide Buyer and its representatives,


    
- 17 -    



--------------------------------------------------------------------------------




upon Buyer’s request, information relating to Seller’s ownership and operation
of the Property, including, without limitation, Seller's most current operating
statements relating to the financial operation of the Property for the current
and immediately prior fiscal years, and support for certain operating revenues
and expenses specific to the Property (collectively, the “SEC Filing
Information”). Seller acknowledges that certain of the SEC Filing Information
may be included or disclosed in filings required to be made by Buyer with the
SEC. Seller will cooperate in providing the SEC Filing Information and answering
questions with respect thereto as they arise. The provisions of this Section
shall survive Closing for a period of one (1) year.
37.SALES AND PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer
that all state and local transaction privilege, sales, excise, use or similar
taxes relating to the development, sale or rental of the Property prior to the
Closing Date (including, without limitation any speculative builder tax,
owner-builder tax, construction contractor tax, or rent tax) have been or timely
will be paid. Seller will additionally pay any such taxes that may arise or be
assessed against Seller as a result of the sale of the Property to the
appropriate taxing authorities as and when due. Seller will indemnify, defend
and hold harmless the Buyer Indemnified Parties from any and all Claims relating
to a breach of such tax payment obligations. The provisions of this Section
shall survive Closing.
38.NO CONSEQUENTIAL DAMAGES. Except as may be included or deemed included within
the remedies expressly granted to the Parties in Sections 18, 19, 21(a) and (b)
above, neither Buyer nor Seller shall have any right to seek or collect any
consequential, special or punitive damages for a breach of or default under this
Agreement.
39.PUBLICITY. Neither Party will issue or cause or permit its affiliates,
representatives, or advisors to issue any press release or public statement with
respect to the transactions contemplated by this Agreement that names the other
Party (a “Press Release”) without the prior consent of the other Party, which
consent will not be unreasonably withheld, conditioned or delayed. If either
Party desires to issue a Press Release, such Party will, at least three (3)
business days prior to issuance, deliver a copy of the proposed Press Release to
the other Party for its review and comment/approval. If no objection or comments
are provided by the other Party within such period, consent to the Press Release
shall be deemed given. The provisions of this Section shall survive the Closing
or any earlier termination of this Agreement.
[SIGNATURE PAGE FOLLOWS]




    
- 18 -    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date
above.


SELLER:
TI INVESTORS OF COLUMBUS LLC
 
a Wisconsin limited liability company
 
 
 
 
 
By:
Towne Realty, Inc.
 
 
a Wisconsin corporation
 
 
its Manager
 
 
 
 
 
 
By:
/s/ Thomas G. Bernacchi
 
 
Name (Print):
Thomas G. Bernacchi
 
 
Title:
Vice President



BUYER:
VEREIT ACQUISITIONS, LLC
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Todd J. Weiss
 
Name (Print):
Todd J. Weiss
 
Title:
Authorized Officer









ESCROW AGENT’S ACCEPTANCE


The foregoing fully executed Agreement is accepted by the undersigned, as the
“Escrow Agent” hereunder, as of the 3rd day of October, 2017. Escrow Agent
accepts the engagement to handle the escrow established by this Agreement in
accordance with the terms set forth in this Agreement, including without
limitation the Escrow Instructions.
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
 
 
 
 
 
 
By:
/s/ Brandon Grajewski
 
Name (Print):
Brandon Grajewski
 
Title:
Escrow Officer



    
- 19 -    

